Citation Nr: 0500116	
Decision Date: 01/04/05    Archive Date: 01/19/05

DOCKET NO.  94-24 428	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Esq.


ATTORNEY FOR THE BOARD

Michael F. Bradican




INTRODUCTION

At times between November 1966 and November 1969, the 
appellant served in active duty for training (ACDUTRA) and 
inactive duty training (INACDUTRA) capacities.  He did not 
serve on active duty. 

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a May 1993 rating decision of 
the Milwaukee, Wisconsin Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The appellant did not serve on active duty.

2.  On December 9, 2004 the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, 
Milwaukee, Wisconsin, that the appellant died on January [redacted], 
2004.


CONCLUSION OF LAW

Because of the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, claims do not survive an 
appellant's death.  Zevalkink v. Brown, 102 F.3d 1236, 1243-
44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2003).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the appellant.  38 C.F.R. 
§ 20.1106 (2003).



ORDER

The appeal is dismissed.


		
DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


